UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6413



MICHAEL BANKS,

                                            Plaintiff - Appellant,

          versus


E. MONTGOMERY TUCKER,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-97-571)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Banks, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. §§ 1915(e)(2), 1915A (West Supp. 1998). We have re-

viewed the record and the district court's opinion accepting the

magistrate judge's recommendation and find that this appeal is
frivolous. Accordingly, we dismiss the appeal on the reasoning of

the district court. Banks v. Tucker, No. CA-97-571 (E.D. Va. Feb.
27, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2